Filed 1/19/22 P. v. Ortiz CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Glenn)
                                                            ----



 THE PEOPLE,                                                                                   C094095

                    Plaintiff and Respondent,                                    (Super. Ct. No. 20CR15225)

           v.

 GERARDO A. ORTIZ,

                    Defendant and Appellant.


         Following an argument with his girlfriend, defendant Gerardo A. Ortiz drank
alcohol to the point of intoxication and fired a gun into an orchard. Defendant was
subsequently charged with multiple felonies, including being a felon in possession of
ammunition. Defendant pled guilty to being a felon in possession of ammunition in
exchange for a maximum term of two years in state prison and dismissal of the remaining
charges.
         The trial court subsequently sentenced defendant to two years in state prison. The
court ordered him to pay various fines and fees and awarded him one day of custody
credit. Defendant appeals without a certificate of probable cause.




                                                             1
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
       After examining the record, we conclude the trial court erred in failing to impose a
$40 mandatory court operations assessment (Pen. Code, § 1465.8) and a $30 mandatory
court facilities assessment (Gov. Code, § 70373). We shall modify the judgment to
impose the mandatory assessments. We find no other arguable error that would result in
a disposition more favorable to defendant.
                                       DISPOSITION
       Defendant’s conviction is affirmed. The judgment is modified to include a
mandatory $40 court operations assessment under Penal Code section 1465.8 and a $30
court facilities assessment under Government Code section 70373. The judgment is
affirmed as modified. The trial court is directed to prepare an amended abstract of
judgment that correctly reflects the judgment as modified and to forward a copy to the
Department of Corrections and Rehabilitation.


                                                   /s/                          \
                                                   Robie, J.
We concur:


/s/
Hull, Acting P. J.


/s/
Earl, J.


                                              2